           Case 1:17-cv-09060-ER Document 94 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER BASILE,
                               Plaintiff,

                         – against –

THE MADISON SQUARE GARDEN COMPANY, an
entity formed under the laws of the State of Delaware, and                   ORDER
each of ANGELE DELROSSO, MIKE AVELLINO,
                                                                         17 Civ. 9060 (ER)
ANTHONY SABELLA, FRANK CELENTANO,
CHRISTOPHER SOTO, PHYLLIS SMITH, and
ANTHONY MONGELLI in his/her individual capacity
and official capacity as an employee/former employee
and/or agent of The Madison Square Garden Company,

                               Defendants.


Ramos, D.J.:

         Plaintiff Basile filed his Second Amended Complaint on November 14, 2019. Doc. 82.

Defendants filed an answer on February 7, 2020. Doc. 92. Counsel for Plaintiff Basile entered a

notice of appearance on July 12, 2020. Doc. 93. Since then there has been no further activity in

this case. The parties are therefore instructed to submit a joint status report by no later than

December 3, 2020.

         It is SO ORDERED.

Dated:    November 19, 2020
          New York, New York
                                                                     Edgardo Ramos, U.S.D.J.
